THIGATT~~EY               GENERAL
                         OFTEXA~




                          September 27, 1957

Honorable Raymond W. Vowel1        Opinion No. WW-208
Acting Executive Director
Board for Texas State Hos-         Re: Validity of appropria-
  pitals and Special Schools           tions for the payment
Box S, Capitol Station                 of salary to the Dusi-
Austin, Texas                          ness Manager of the
                                       Legion Tuberculosis
Dear Mr. Vowell:                       Hospital.
         You have requested an opinion on the validity of
appropriations for the payment of salary to the Business
Manager of the Legion Tuberculosis Hospital.
         Senate Bill 11, Acts of the 53rd Legislature, Regu-
lar Session, 1953, ch. 29, p. 36, created the Harlingen State
Tuberculosis Hospital and the San Antonio State Tuberculosis
Hospital. House Bill 68, Acts of the 53rd Legislature, Regu-
lar Session, 1953, ch. 30, p. 38, authorized the Board for
Texas State Hospitals and Special Schools to transfer tuber-
culosis patients from the Weaver Raker Sanitorium to the San
Antonio State Tuberculosis Hospital and the Legion Sanatorium.
         House Bill 409, Acts of the 54th Legislature, Regu-
lar Session, 1955, ch. 429, p. 1142, provides:
               "Section 1. The name of 'Legion State San-
         atorium', created by House Bill No. 68, Chapter
         30, Acts of the Fifty-third Legislature, Regular
         Session, 1953, is hereby changed to Legion Branch
         of the San Antonio State Tuberculosis Hospital.
               "Sec. 2. All laws heretofore or hereafter
         enacted by the Legislature applicable or relating
         to 'Legion State Sanatorinml shall hereafter be
         applicable and relate to Legion Branch of the San
         Antonio State Tuberculosis Hospital.
               "Sec. 3. Ali appropriations heretofore made
         and now effective or appropriations hereafter made
         by the Legislature for the use and benefit of
         'Legion State Sanatorium' shall be available for
         the use and benefit of Legion Branch of the San
         Antonio State Tuberculosis Hospital.
Honorable Raymond W. Vowell, page 2.   @w-208,!


               “Sec. 4. All contracts heretofore entered
         into in behalf of 'Legion State Sanatorium' are
         hereby ratified, confirmed, and validated for
         and in behalf of Legion Branch of the San
         Antonio State Tuberculosis Hospital.
               “Sec. 5. The fact that the present name
         of this Institution does not properly desig-
         nate and describe such institution creates an
         emergency and an imperative public necessity
         that the Constitutional Rule requiring bills to
         be read on three several days in each House be
         suspended, and said Rule is hereby suspended,
         and that this Act shall take effect and be in
         force from and after its passage, and it is so
         enacted."
         Subsequent to the enactment of House Bill 409, Acts
of the 54th Legislature, the Legislature, in appropriating
money for the maintenance and operation of the Legion Tuber-
culosis Hospital, has treated it as a branch of the San An-
tonio~State Tuberculosis Hospital rather than an independent
institution. The Legion Branch of the San Antonio State
Tuberculosis Hospital does not have a Superintendent nor is
there any money appropriated to pay such a salary. However,
the Legislature has provided the Legion Branch with a busl-
ness manager and has continuously appropriated money for the
payment of his salary.
         The Board for Texas State Hospitals and Special
Schools is authorized to employ such personnel as is neces-
sary to carry out the operations of the Texas State Hospitals
and Special Schools. Attorney General's Opinion WW-252 (1957).
In this opinion it was stated:
               "From the foregoing it is evident that the
         legislation which made the Austin State School
         Farm Colony an institution in that group of in-
         stitutions which comprise the Texas State Hos-
         pitals and Special Schools, has been uniformly
         construed by the Legislature which enacted it
         and by each Legislature which has convened since
         that time as authorizing the employment and payment
         of a superintendent and a business manager for said
         Austin State School Farm Colony."
         The~same reasoning is equally applicable to the appro-
priation for the payment of salary to the business manager of
the Legion Branch of the San Antonio State Tuberculosis Hos-
pital and you are advised that the salary of a business manager
--   .._




           Honorable Raymond W. Vowell, page 3.   (~~-208)


           for the Legion Branch may be legally paid from the funds appro-
           priated for that purpose by the provisions of House Bill 133,
           Acts 55th Legislature, Regular Session, 1957, Chapter 385, page
           898.

                                     SUMMARY

                       The salary of a business manager
                       for the Legion Branch of the San
                       Antonio State Tuberculosis Hospital
                       may legally be paid from the funds
                       appropriated by House Bill 133, Acts
                       55th Legislature, Regular Session,
                       1957, Chapter 385, page 898.
                                          Yours very truly,
                                          WILL WILSON
                                          Attorney General of Texas



           JR:&

           APPROVED:
           OPINION COMMITTEE
           Geo. P. Blackburn, Chairman
           J. C. Davis, Jr.
           W. V. Geppert
           E. M. DeGeurin
           REVIEWED FOR THE ATTORNEY GENERAL
           BY:
                James N. Ludlum